Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 7-11, 13-17 and 19 of pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11181793 B2 (hereinafter “reference patent”), in view of Ikeda, US 20090212291 A1 (hereinafter “Ikeda”), and Hosoya, US 20070146566 A1 (hereinafter “Hosoya”).
Claim 3 of reference patent
Claim 2 of pending application 
A display device comprising a pixel portion, the pixel portion comprising:
A liquid crystal display device comprising a pixel portion, the pixel portion comprising:
a scan line extending in a first direction, the scan line having an opening;
a scan line extending in a first direction, the scan line having an opening;
a first capacitor wiring extending in parallel to the first direction;
a capacitor wiring extending in parallel to the first direction, the capacitor wiring comprising same materials of the scan line;
a signal line comprising a first part extending in parallel to a second direction intersecting with the first direction and a second part projected from a region of the first part of the signal line in a top view;

a signal line extending in parallel to a second direction intersecting with the first direction,
wherein the second part of the signal line has a region overlapping with the opening of the scan line,

the signal line having a portion overlapping with the opening of the scan line; 

first and second electrodes facing each other with the second part of the signal line positioned therebetween in the top view;
a conductive layer comprising same materials of the signal line; 

first and second pixel electrodes electrically connected to the first and second electrodes, respectively; and

a semiconductor film electrically connected to the signal line and the first and second electrodes, the semiconductor film provided over the scan line, and under the signal line and the first and second electrodes,
a transistor comprising a semiconductor film electrically connected to the signal line and the conductive layer; and

a capacitor provided in an area where the capacitor wiring and the conductive layer overlap,

wherein the semiconductor film comprises amorphous silicon,
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a third part being adjacent to the branch part and extending in the first direction with a first width in the second direction,
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a first region being adjacent to the branch part and extending in the first direction with a first width in the second direction,
wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width.
wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width.
wherein in the top view, the first capacitor wiring comprises a fourth part extending in parallel to the first direction with a second width in the second direction and a fifth part projected from a first region of the fourth part to only one side in the second direction
wherein in the top view, the capacitor wiring comprises a second region extending in parallel to the first direction with a second width in the second direction and a third region projected from a first part of the second region to only one side in the second direction 

wherein in the top view, the first electrode comprises a sixth part overlapping with the fifth part and the first region of the fourth part.
wherein in the top view, the conductive layer overlaps with the first part of the second region and the third region of the capacitor wiring.



Claim 16 of reference patent
Claim 8 of pending application 
A display device comprising a pixel portion, the pixel portion comprising:
A liquid crystal display device comprising a pixel portion, the pixel portion comprising:
a scan line extending in a first direction, the scan line having an opening;
a scan line extending in a first direction, the scan line having an opening;
first and second capacitor wirings each extending in parallel to the first direction
a capacitor wiring extending in parallel to the first direction, the capacitor wiring comprising same materials of the scan line;
a signal line comprising a first part extending in a second direction intersecting with the first direction and a second part projected from a region of the first part of the signal line; 
a signal line extending in parallel to a second direction intersecting with the first direction,
wherein the second part of the signal line has a region overlapping with the opening of the scan line,

the signal line having a portion overlapping with the opening of the scan line; 

first and second electrodes facing each other with the second part of the signal line positioned therebetween in the top view; first and second pixel electrodes electrically connected to the first and second electrodes, respectively;
a conductive layer comprising same materials of the signal line; 

the semiconductor film provided over the scan line and under the signal line and the first and second electrodes, 
a transistor comprising a semiconductor film electrically connected to the signal line and the conductive layer; and

a capacitor provided in an area where the capacitor wiring and the conductive layer overlap,

wherein the semiconductor film comprises amorphous silicon,
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a third part being adjacent to the branch part and extending in the first direction with a first width in the second direction,
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a first region being adjacent to the branch part and extending in the first direction with a first width in the second direction,
wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width.
wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width,
wherein in the top view, the first capacitor wiring comprises a fourth part extending in parallel to the first direction with a second width in the second direction and a fifth part projected from a first region of the fourth part to only one side in the second direction
wherein in the top view, the capacitor wiring comprises a second region extending in parallel to the first direction with a second width in the second direction and a third region projected from a first part of the second region to only one side in the second direction, wherein the second region comprises a second part adjacent to the first part in the first direction

wherein in the top view, the first electrode comprises a sixth part overlapping with the fifth part and the first region of the fourth part, a seventh part overlapping with a second region of the fourth part which is adjacent to the first region, and an eighth part overlapping with the semiconductor film.
wherein in the top view, the conductive layer comprises a fourth region overlapping with the first part and the second part of the second region, a fifth region overlapping with the third region, and a sixth region overlapping a region of the semiconductor film.



Claim 3 of reference patent
Claim 14 of pending application 
A display device comprising a pixel portion, the pixel portion comprising:
A liquid crystal display device comprising a pixel portion, the pixel portion comprising:
a scan line extending in a first direction, the scan line having an opening;
a scan line extending in a first direction, the scan line having an opening;
a first capacitor wiring extending in parallel to the first direction;
a capacitor wiring extending in parallel to the first direction, the capacitor wiring comprising same materials of the scan line;
a signal line comprising a first part extending in parallel to a second direction intersecting with the first direction and a second part projected from a region of the first part of the signal line in a top view;

a signal line extending in parallel to a second direction intersecting with the first direction,

wherein the second part of the signal line has a region overlapping with the opening of the scan line,

the signal line having a portion overlapping with the opening of the scan line; 

first and second electrodes facing each other with the second part of the signal line positioned therebetween in the top view;
a conductive layer comprising same materials of the signal line; 

first and second pixel electrodes electrically connected to the first and second electrodes, respectively; and

a semiconductor film electrically connected to the signal line and the first and second electrodes, the semiconductor film provided over the scan line, and under the signal line and the first and second electrodes,
a transistor comprising a semiconductor film electrically connected to the signal line and the conductive layer; and

a capacitor provided in an area where the capacitor wiring and the conductive layer overlap,

wherein the semiconductor film comprises amorphous silicon,
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a third part being adjacent to the branch part and extending in the first direction with a first width in the second direction,
wherein in the top view, the scan line comprises a branch part having a first portion and a second portion sandwiching the opening and a first region being adjacent to the branch part and extending in the first direction with a first width in the second direction,
wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width.
wherein a sum of a width of the branch part in the second direction and a width of the opening in the second direction is larger than the first width,
wherein in the top view, the first capacitor wiring comprises a fourth part extending in parallel to the first direction with a second width in the second direction and a fifth part projected from a first region of the fourth part to only one side in the second direction
wherein in the top view, the capacitor wiring comprises a second region extending in parallel to the first direction with a second width in the second direction and a third region projected from a first part of the second region to only one side in the second direction, wherein the second region comprises a second part adjacent to the first part in the first direction

wherein in the top view, the first electrode comprises a sixth part overlapping with the fifth part and the first region of the fourth part.
wherein in the top view, the conductive layer overlaps with the first part of the second region and the third region of the capacitor wiring.



Claims 2, 8, 14 of reference patent
Claims 3, 9, 15 of pending application 
The display device according to claim 1 / 7 / 13, wherein each of the scan line and the first capacitor wiring comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel.
The liquid crystal display device according to claim 2 / 8 / 14, wherein each of the scan line and the capacitor wiring comprises a stacked layer using metal materials selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel.



Claims 5, 11, 17 of reference patent
Claims 4, 10, 16 of pending application 
The display device according to claim 1 / 7 / 13, wherein each of the signal line, the first electrode, and the second electrode comprises a stacked layer using metal material selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel.
The liquid crystal display device according to claim 2 / 8 / 14, wherein each of the signal line and the conductive layer comprises a stacked layer using metal materials selected from molybdenum, titanium, chromium, tantalum, tungsten, aluminum, copper, neodymium, scandium, and nickel.



Claims 4, 10, 19 of reference patent
Claims 5, 11, 17 of pending application 
The display device according to claim 1 / 7 / 13, wherein the fifth part has a third width in the second direction, and wherein the second width is smaller than the third width.
The liquid crystal display device according to claim 2 / 8 / 14, wherein the third region has a third width in the second direction, and wherein the second width is smaller than the third width.


Comparing reference patent with pending claim, the pending claims contains verbatim change of from “parts” to “regions”, “electrode” to “conductive layer”, having different reference numeral but both directed to same disclosure in specification and covering substantially similar subject matter. 
For example, “third part of scan line” is exchanged for “first region of scan line”; “fourth part of the first capacitor wiring” is exchanged for “second region of the capacitor wiring”; “fifth part of the first capacitor wiring projected from a first region of the fourth part of the first capacitor wiring” is exchanged for “third region of the capacitor wiring projected from a first part of the second region of the capacitor wiring”; and “first and second electrode” is exchanged for “conductive layer”. Herein, the aforementioned exchange of reference terms in pending application contain overlapping scope with terms used in reference patent, and not patentably distinct from the reference patent. 
The pending claims contain additional limitations of: 
a transistor is provided with semiconductor film comprising amorphous silicon,
the capacitor wiring comprising same materials of the scan line, and 
the conductive layer comprising same materials of the signal line,
which are not claimed by reference patent.
However, the above concepts are well known in the display device in the same field of endeavor, such as disclosed by Ikeda, which discloses liquid crystal display device (paragraph 50) with thin film transistor comprising amorphous silicon (paragraphs 5, 39), wherein capacitor wiring, scan/gate line, source line, and pixel electrode (i.e. claimed conductive layer) may be made of same material (paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the concept of providing liquid crystal display device with thin film transistor comprising amorphous silicon, wherein capacitor wiring, scan/gate line, source line, and pixel electrode made of same material, such as disclosed by Ikeda, into the display device of reference patent, to constitute wherein the display device further comprises a transistor is provided with semiconductor film comprising amorphous silicon,  the capacitor wiring comprising same materials of the scan line, and the conductive layer comprising same materials of the signal line. Such is incorporation of a known element into a know device to yield predictable result, the result would have been predictable and intended function of allowing display device to display content based on image signal would have been the same. 
The reference patent in view of Ikeda does not specifically discloses “a capacitor provided in an area where the capacitor wiring and the conductive layer overlap”.
The concept of providing capacitor as storage for data signal at area wherein capacitor wiring and conductive layer (i.e. pixel electrode) overlap, however, is known in the art, such as disclosed by Hosoya, which discloses similar liquid crystal display device wherein capacitor is provided in area wherein the capacitor wiring and pixel electrode overlap (paragraph 67, “a first auxiliary capacitor is formed in a region where part of the first pixel electrode and the auxiliary capacitor wiring overlap with each other; a second auxiliary capacitor is formed in a region where part of the second pixel electrode and the auxiliary capacitor wiring overlap with each other; and the first auxiliary capacitor and the second auxiliary capacitor are formed in the area where the opening is formed”).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the concept of forming capacitor at area wherein capacitor wiring and pixel electrode overlap, such as disclosed by Hosoya, into the display device of reference patent in view of Ikeda, to constitute a capacitor provided in an area where the capacitor wiring and the conductive layer overlap, such is incorporation of a known element into a known device to yield predictable result, the result would have been predictable and would provide storage of data voltage in capacitor and allow the display device to display content based on data voltage.
Claims 7, 13 and 19 of pending application additionally recite “wherein the portion of the signal line extends in parallel to the first direction” in addition to claimed feature of the reference patent. 
However, both the reference patent and pending application claims signal line comprising of multiple portions/parts in extending in 2d plane (in top view), therefore it is required that the signal line having a length direction and width direction to extend both in first and second direction (horizontal and vertical direction from top view), and portion of signal line extend at least in a direction parallel in second direction. Hence, the additional recited limitation of claims 7, 13, and 19 does not patentably distinct from claims of the reference patent.  
 Claims 6, 12, and 18 of pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of the reference patent in view of Ikeda and Hosoya, as applied in claims above, and in further view of Lin et al, US 20110122116 A1 (hereinafter “Lin”).
Regarding claims 6, 12, and 18, the reference patent in view of Ikeda and Hosoya discloses the display device of claims 2, 8, or 14. 
The reference patent in view of Ikeda and Hosoya does not specifically disclose “wherein the scan line and the capacitor wiring are provided over and in contact with a surface of a substrate”.
	In the same field of endeavor, Lin discloses a display device comprising scan line and capacitor wiring, wherein the scan line and the capacitor wiring are provided over and in contact with a surface of a substrate in a same layer (fig. 1, scan line 1110 and capacitor wiring 113, provided over and in contact with substrate 11, claims 3, 12, “a storage capacitor line, a first insulating layer, and a second insulating layer, wherein the storage capacitor line and the gate electrode of the TFT are disposed on the first substrate at the same layer”). 
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the concept of forming scan line and capacitor wiring capacitor  in same layer and in contact with base substrate of display device, such as disclosed by Lin, into the display device of the reference patent in view of Ikeda and Hosoya, to constitute wherein the scan line and the capacitor wiring are provided over and in contact with a surface of a substrate, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would provide simplified manufacturing process where scan line and capacitor wiring may be deposited in the same step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694